Title: To George Washington from Phillips Callbeck, 24 December 1775
From: Callbeck, Phillips
To: Washington, George


Winter Harbor, District of Maine 24 December. “I should but ill deserve the generous treatment Your Excellency has been pleased to shew me had I not gratitude to acknowledge so great a favor. . . . Fearfull I should encroach on Your Excellency’s time I have declined giving You a detail of the continued distress and persecution that has attended me since I had the Honor of taking my leave—I have made my Friend Major Frazer partly acquainted with it and requested him to watch a convenient opportunity.”
